Citation Nr: 0805709	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for leukopenia, claimed 
as due to Agent Orange exposure.

4.  Entitlement to an effective date earlier than July 10, 
2001, for the grant of service connection for the post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1968 to July 
1970, including combat service in Vietnam, and his 
decorations include two Purple Heart Medals, a Combat 
Infantryman Badge, and the Bronze Star Medal for heroism.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that granted service connection for PTSD, effective 
July 10, 2001; denied a claim for service connection for 
leukopenia claimed as due to Agent Orange exposure; and 
denied claims for secondary service connection for heart 
disease and hypertension.

The Board notes that the RO, in rating decisions issued in 
December 2002, assigned an evaluation of 70 percent for the 
appellant's PTSD disability and denied the appellant's claim 
for a temporary total rating under the provisions of 
38 C.F.R. § 4.30 for a three-week period of intensive day 
treatment for PTSD that took place during December 2002.  
After the appellant submitted his Notices of Disagreement 
(NOD) that same month, the RO issued a rating decision, in 
August 2003, that assigned a 100 percent evaluation for the 
PTSD disability, effective from July 10, 2001.  The PTSD 
increased rating issue and the paragraph 30 benefits issue 
have therefore been rendered moot.


FINDINGS OF FACT

1.  The appellant has not been diagnosed with any cardiac 
disease other than hypertension.

2.  It is at least as likely as not that the appellant's PTSD 
caused his hypertension.

3.  The appellant had active service in Vietnam during the 
Vietnam era.

4.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

5.  The appellant's leukopenia has been determined to be not 
medically significant.

6.  The appellant's leukopenia is not a disability or 
disease; it has not been shown that the appellant has any 
disability associated with his leukopenia.

7.  The appellant was separated from active service in July 
1970; he did not raise a claim of entitlement to service 
connection for a psychiatric disability within one year of 
his discharge from service.

8.  On July 17, 2001, the RO received the appellant's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  No communication or medical record prior to July 10, 
2001, may be interpreted as an informal claim of entitlement 
to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  No current heart disease other than hypertension is 
proximately due to, or the result of, the appellant's PTSD. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

2.  Resolving doubt in favor of the appellant, his 
hypertension is proximately due to, or the result of, his 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  The criteria for the establishment of service connection 
for disability manifested by leukopenia on direct, secondary 
and presumptive bases have not been met.  38 U.S.C.A. §§ 101, 
1101, 1110, 1111, 1112, 1116, 1131, 1132, 1133, 1137, 1154, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 
3.303, 3.306, 3.307, 3.309, 3.310 (2007).

4.  The criteria for an effective date earlier than July 10, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.155, 3.156, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the Board is granting in full the benefit 
sought on appeal as to the issue of service connection for 
hypertension.  Accordingly, any error was committed with 
respect to either the duty to notify or the duty to assist 
was harmless.

The appellant was notified of the information to substantiate 
his heart disease secondary service connection claim in a May 
2004 letter issued by the RO.  The appellant was also 
notified of the information necessary to substantiate his 
claim of service connection for leukopenia by the May 2004 
correspondence.  The May 2004 letter was issued prior to the 
initial AOJ decision in this matter.  This document informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In that letter, the RO 
informed the appellant about what was needed to establish 
entitlement to service connection.  The letter informed the 
appellant of what evidence was required to substantiate his 
service connection claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
asked to submit evidence and/or information in his possession 
to the AOJ; this request was explicitly made in the May 2004 
letter.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed as to his two service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service personnel and 
medical records.  VA and private medical records were 
associated with the claims file and reviewed.  The 
appellant's Social Security Administration (SSA) disability 
claim records were obtained and associated with the claims 
file.  The appellant was afforded a VA medical examination.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO advised the appellant of such information 
concerning ratings and effective dates in March 2006, because 
the appellant's heart disease (other than hypertension) and 
leukopenia service connection claims are being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The veteran's earlier effective date claim arises from his 
disagreement following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All relevant facts with respect to the appellant's claims 
addressed in the decision below have been properly developed.  
Under the circumstances, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service Connection Claims

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) (such as hypertension) 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more one year following 
the date of separation from service even though there is no 
evidence of such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  

A.  Hypertension and heart disease claims

The appellant contends that he currently suffers from 
hypertension and heart disease that developed secondary to 
his service-connected PTSD.  A review of his service medical 
records does not reveal any evidence of hypertension or 
cardiovascular disease.  The report of medical history 
associated with the appellant's May 1968 entrance examination 
indicates that the appellant reported shortness of breath, 
pain or pressure in the chest and palpitations or pounding 
heart; he also reported that his mother had heart trouble.  
However, no heart condition was found on physical 
examination.  While the appellant gave a history of chest 
pain for six years when he was admitted to the 249th General 
Hospital in May 1969, a cardiology consultation resulted in 
the conclusion that the appellant had no significant heart 
disease.  The service separation examination report does not 
include any findings of, or diagnosis of, hypertension or any 
other cardiovascular disorder.  

The appellant underwent surgery at a private hospital in July 
1974.  Prior to surgery, he underwent a chest x-ray that 
demonstrated a normal heart and electrocardiogram (EKG) 
testing that was evaluated as within normal limits.  A VA 
outpatient treatment record, dated in June 1990, includes a 
blood pressure reading of 148/98.  Review of the medical 
evidence of record indicates that the earliest documentation 
of a diagnosis of hypertension is found in the report of the 
December 1993 VA Agent Orange examination.  At that time the 
appellant's blood pressure reading was 162/72.  The 
appellant's cardiovascular history was noted to be negative.  
A chest x-ray and EKG testing revealed no significant 
abnormalities.  The examiner rendered a diagnosis of 
hypertension for an undetermined period of time.  

Private and VA outpatient treatment records show that the 
appellant demonstrated elevated blood pressure readings from 
at least September 2000 onward; however, a March 2000 private 
physician report includes a review of systems indicating that 
the appellant was taking no medications and that he did not 
have hypertension.  The records associated with the 
appellant's SSA disability benefits claim do not reflect any 
diagnosis of, or treatment for, hypertension or any other 
cardiovascular disease.  A January 29, 2001, treatment note 
from the Huntsville Hospital System indicates that EKG 
testing had revealed a normal sinus rhythm.  An October 2001 
VA treatment note included a system review that reflected no 
heart-related trouble.  An April 2002 VA psychiatric 
treatment note indicates that the appellant's family history 
was positive for hypertension and that the appellant gave a 
history of an irregular heartbeat in the past; he denied any 
chest pain.

The appellant underwent a VA heart examination in June 2004; 
he reported that his blood pressure was well controlled when 
he took his medication.  The examiner stated that a medical 
records review demonstrated a history of hypertension that 
was diagnosed one year prior to the examination, as well as 
paroxysmal atrial fibrillation which had been asymptomatic.  
The appellant denied any known history of large vessel 
disease such as coronary artery disease and cerebrovascular 
accidents.  He said that he was able to walk three miles 
before becoming short of breath.  He said that he had no 
limitations of his activities of daily living.  The examiner 
rendered a clinical impression of hypertension that was very 
well-controlled.  The examiner further stated that the 
appellant did not have any complications from his 
hypertension and that his hypertension did not preclude the 
appellant from work or cause any other limitations.  The 
examiner also noted that the appellant had asymptomatic 
paroxysmal atrial fibrillation and that the condition did not 
limit the appellant in any way.  The examiner also said that 
the appellant had no history of coronary artery disease and 
that he had a normal metabolic equivalent level for his age, 
based on his activity level.  In an August 2004 addendum, the 
examiner stated that the appellant had no significant heart 
disease.  The examiner also stated that PTSD does not cause 
hypertension.

The evidence of record includes a February 2005 report 
prepared by a VA staff psychiatrist.  The psychiatrist stated 
that co-morbid depression and anxiety are very common in 
patients with PTSD and that there was a long-standing 
documented relationship of anxiety and depression as a 
contributing factor to medical illness, specifically 
cardiovascular disease to include hypertension.  The 
psychiatrist opined that it was at least as likely as not 
that the appellant's hypertension and heart disease were 
related to and exacerbated by his PTSD.  

In this case, the veteran has claimed that hypertension and 
heart disease are secondary to his already service-connected 
PTSD.  Service connection may be awarded for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995) (the language of § 3.310 
requires consideration of whether service-connected 
disability has made the claimed disability chronically worse, 
even if the service-connected disability did not cause the 
claimed disability).  In those circumstances, compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  

Thus, evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  The 
evidence in this case shows no conclusive evidence of the 
existence of any chronic cardiac disability other than 
hypertension and denial of the heart disease service 
connection claim could be warranted on the basis that there 
is no current disability, i.e., there is no cardiac disorder 
other than hypertension.  Furthermore, the appellant denied 
experiencing any cardiac symptoms, as well as any history of 
large vessel disease and the VA physician who examined the 
appellant in June 2004 was unable to detect any sign or 
symptom associated with any cardiac condition other than 
hypertension.  In addition, the private and VA inpatient and 
outpatient treatment reports do not demonstrate any such 
signs or findings either.

With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service or service-connected disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no competent clinical evidence of record of any current 
diagnosis of any chronic cardiac disorder other than 
hypertension.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The Board concludes that the appellant's claim for service 
connection for such a disorder must be denied.

The possibility of a relationship between PTSD and a heart 
condition has been raised by additional material submitted by 
the appellant; specifically articles that discuss research on 
the link between PTSD and heart disease.  The Board notes 
that the Court has held that generic medical literature that 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish the nexus element.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, 
medical treatise information may be competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that the articles submitted by the appellant 
do not meet the standard set forth in Wallin because none of 
them discuss an association between his PTSD and his claimed 
heart disease other than hypertension.  The articles 
proffered by the appellant are not regarded as helpful as 
none of them apply the specific facts to this specific case.  
Sacks v. West, 11 Vet. App. 314, 317 (1998).

The appellant has presented his own statements regarding the 
development or aggravation of his claimed heart disease other 
than hypertension being etiologically related to his service-
connected PTSD disability.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the 
existence of heart disease, or its etiologic relationship to 
his service-connected PTSD disability.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of 
aggravation or a nexus between the claimed heart disease 
other than hypertension and his service-connected PTSD 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Therefore, the preponderance of the evidence is against the 
appellant's service connection claim for cardiac disease 
other than hypertension.  The Board must accordingly conclude 
that the appellant's claim for service connection for heart 
disease other than hypertension as secondary to his service 
connected PTSD must fail.  The Board also concludes that the 
evidence presented for and against the claim for heart 
disease other than hypertension - whether on a direct basis 
or a presumptive basis or a secondary basis - is not in 
approximate balance such that a grant of any requested 
benefit is required by 38 U.S.C.A. § 5107(b).

Turning to the appellant's hypertension claim, there is no 
competent medical evidence of record to directly relate the 
claimed hypertension to the appellant's military service.  
The first documentation of record of any increased blood 
pressure occurs in June 1990 - more than twenty years after 
the appellant's separation from service.  Therefore the 
hypertension cannot be presumed to be incurred in service.  

As for service connection for hypertension on a secondary 
basis, using the totality of the evidence of record, 
including the private treatment records, the SSA records and 
the reports of VA medical treatment and examinations, the 
Board finds that the competent medical evidence of record on 
the question of secondary service connection for hypertension 
consists of one positive opinion and one negative opinion.  
More particularly, one VA physician has opined that the 
appellant's hypertension is related to, and exacerbated by, 
his service-connected PTSD while another VA physician has 
opined that PTSD does not cause hypertension.

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has 
hypertension that was incurred as a result of his service-
connected PTSD disability.  Consequently, reasonable doubt 
should be resolved in favor of the appellant and service 
connection for hypertension is warranted.

B.  Leukopenia claim

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Secretary of VA, however, recently reiterated 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  

In the present case, the evidence of record indicates that 
the appellant had active service in Vietnam where he was 
exposed to herbicides.  However, to date, the medical 
evidence does not indicate that he has been diagnosed with 
any one of the presumptive diseases enumerated by the 
Secretary pursuant to the statute.  See 38 C.F.R. §§ 3.307, 
3.309(e).  Leukopenia is not entitled to the presumption of 
service incurrence due to Agent Orange exposure.  The 
appellant is not entitled to a presumption that his claimed 
leukopenia is related to exposure to herbicide agents used in 
Vietnam.  As a matter of law, the appellant cannot receive 
the benefit of a presumption that his claimed leukopenia 
condition was caused by his exposure to Agent Orange or other 
herbicidal agent.  

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claim 
on a direct basis.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that the claimed 
leukopenia was present in service or was present within one 
year following separation from service.  The claimant does 
not satisfy this element of a claim of service connection by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Review of the appellant's service medical records reveals 
that no leukopenia was diagnosed while the appellant was on 
active duty.  In the June 1970 report from the appellant's 
separation examination there is no mention of any hematologic 
disorder, including leukopenia.  Post-service, the December 
1993 VA Agent Orange examination report indicated that the 
appellant had had undergone laboratory testing including a 
complete blood count (CBC) with differential with no 
significant abnormalities.  The private medical evidence 
indicates that the appellant was referred to a specialist in 
2000 for further investigation into a clinical finding of 
leukopenia.  As reflected by a September 2000 note of the 
specialist, the appellant had no chronic medical problem and 
he did not have any significant problem with infection.  The 
assessment was leukopenia without neutropenia of no clinical 
significance.  A subsequent note, dated in October 2000, 
stated that the appellant's work-up thus far had been 
negative.  A November 2000 note states that he had had no 
interim problems and that he had adequate granulocytes at 
that point; no further investigation was deemed necessary.  
In May 2001, the specialist stated that the clinical 
assessment was chronic leukopenia with no significant 
problems identified.  An April 2002 VA psychiatric treatment 
note indicates that the appellant gave a history of a low 
white blood cell (WBC) in the past.  A May 2002 VA treatment 
note indicates that the appellant had a chronically low WBC, 
that he had been evaluated in an oncology clinic and that the 
cause of the finding was still unknown.

The appellant has been diagnosed with leukopenia.  He is not 
prescribed medication or treatment for this condition.  The 
appellant is seeking service connection for his decreased WBC 
(leukocyte) levels. 

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record 
suggesting the appellant's decreased WBC level causes any 
impairment of earning capacity.  While decreased WBC levels 
may be evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule.)

In addition, there is no evidence of record that the 
appellant was clinically noted to have any leukopenia until 
many years after service; the condition was initially 
investigated in 2000.  Further, the evidence of record does 
not include any medical opinion that indicates the 
appellant's leukopenia is etiologically related to service or 
to any service-connected disability.  The Board is cognizant 
of the statements of the appellant to the effect that his 
leukopenia is due to in-service exposure to herbicides.  
However, the evidence does not indicate that the appellant 
possesses medical expertise.  He is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  To the extent that his statements represent evidence 
of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis of any 
hematologic pathology, nor do they establish a nexus between 
leukopenia and the appellant's military service or his 
service-connected disabilities.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In sum, given the absence of a competent medical opinion as 
to the existence of clinical significance or of a nexus 
between the leukopenia and exposure to herbicides or some 
other incident of service or to a service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
leukopenia and service connection must be denied.

II.  Earlier Effective Date Claim

The appellant contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  
However, he has not contended that he filed a claim of 
entitlement to service connection for PTSD or any other 
psychiatric disability prior to July 10, 2001.

A May 2002 rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation, effective July 17, 
2001.  Thereafter, in a December 2002 rating decision, the RO 
adjusted the effective date for the grant of service 
connection for PTSD to July 10, 2001.  This was the date that 
the appellant was first treated for PTSD at a VA facility.  

The effective date of an evaluation and award of compensation 
based on an original claim for compensation is the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 338 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  

Here, the appellant was separated from active service in July 
1970, and in June 1970, he submitted a VA Form 21-526e in 
which he claimed service connection for shrapnel wounds of 
the left arm; he did not include any mention of any 
psychiatric symptoms or condition.  His next application for 
compensation was contained in a VA Form 21-526 that was 
received in July 1993; again, there was no mention of PTSD or 
of any psychiatric symptoms or condition.  It was not until 
July 2001 that the appellant submitted a formal claim for 
service connection for PTSD.  This claim was contained in a 
VA Form 21-4138 that the RO received on July 17, 2001.

Review of the medical evidence of record reflects that the 
appellant underwent a PTSD screening at a VA facility on July 
10, 2001.  On that date, the appellant stated that he had 
never before been treated for PTSD.  He also denied prior 
treatment for a psychiatric disorder.  The VA screening 
physician rendered a diagnosis of PTSD.

There is no evidence indicating that the appellant submitted 
a claim of entitlement to service connection for PTSD or any 
other psychiatric disorder within one year from his July 1970 
discharge from active service.  Therefore, assignment of an 
effective date back to the day following discharge is not 
possible.  Instead, the appropriate effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

Here, the RO received the appellant's claim of entitlement to 
service connection for PTSD on July 17, 2001.  However, a VA 
treatment record reflecting a diagnosis of post-traumatic 
stress disorder (PTSD) dated July 10, 2001, was construed as 
an informal claim for PTSD because the first documented 
screening and diagnosis of PTSD took place in a VA facility 
and this informal claim was followed within one week by a 
specific claim for service connection for PTSD.  

As previously noted, an award of disability compensation 
based on an original claim for direct service connection 
shall be the day following separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  
Although the evidence of record does not reveal an exact date 
on which the appellant first experienced PTSD symptomatology, 
the Board notes that such information is not required in 
order to conclude that the July 10, 2001 date selected by the 
RO is the earliest possible effective date.  The reason for 
this is that, if entitlement arose prior to July 10, 2001, 
then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. 
§ 3.400(b)(2).  Conversely, any evidence showing that the 
entitlement occurred after July 10, 2001, would not entitle 
the appellant to an earlier effective date.

After reviewing the record, the Board finds that there is no 
document filed prior to July 10, 2001, indicating intent to 
pursue a claim of entitlement to service connection for PTSD 
or any other psychiatric disorder.  Prior to July 10, 2001, 
the RO received a written statement, in September 2000, 
asking that the appellant's claim for service connection for 
a skin rash be reopened; clearly this does not reflect a 
claim for PTSD.  Prior to that, the last communication from 
the appellant was received in July 1993, when he submitted 
claims of service connection for skin cancer, hemorrhoids and 
shrapnel wounds.  Again, there was no claim for PTSD.  
Further, there is no record that the appellant underwent 
treatment or examination in a VA or uniformed services 
facility for PTSD or any psychiatric problem prior to July 
10, 2001.  On that date, the appellant himself denied any 
prior PTSD or psychiatric treatment.  As such, the Board has 
no discretion and must deny the claim.  

In reaching this conclusion, the Board emphasizes that an 
effective date of an award of service connection is not based 
on the earliest medical evidence, but rather on the date that 
the application upon which service connection was eventually 
awarded was filed with VA, i.e., the informal claim of July 
10, 2001 demonstrating a VA diagnosis of PTSD that was 
followed within one year by the July 17, 2001 claim 
specifying that the appellant sought service connection for 
PTSD.  See 38 C.F.R. § 3.157(b)(1).  Here, the record 
reflects that the appellant did not file a formal or informal 
application for service connection for PTSD prior to July 10, 
2001, and that there is no evidence of a diagnosis of PTSD 
prior to July 10, 2001.  Thus, there is no legal basis to 
assign an earlier effective date because the RO has already 
awarded the appellant the earliest date available under the 
law.  


ORDER

Entitlement to secondary service connection for heart disease 
other than hypertension is denied.

Entitlement to secondary service connection for hypertension 
is granted.

Entitlement to service connection for leukopenia, claimed as 
due to exposure to herbicides, including Agent Orange, is 
denied.

An effective date earlier than July 10, 2001, for the grant 
of service connection for PTSD is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


